Citation Nr: 0117537	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-32 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include whether the substantive appeal was filed in a timely 
manner.

2.  Entitlement to an increased evaluation for hypertension 
with hypertensive heart disease, currently evaluated as 30 
percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In rating decision of October 1995, 
the RO denied an evaluation in excess of 20 percent for the 
veteran's service-connected hypertension.  In rating decision 
of August 1998, the RO granted a 30 percent evaluation for 
hypertension with hypertensive heart disease, effective from 
March 22, 1995.  In addition, the RO denied the claim for 
entitlement to individual unemployability.  In rating 
decision of July 2, 1999, the RO denied the veteran's claim 
for service connection for headaches, secondary to the 
service-connected hypertension with hypertensive heart 
disease, on the basis that the claim was not well grounded.

In October 1999, the Board remanded the case for further 
development.  The requested action has been completed and the 
case is now ready for appellate review. 


FINDINGS OF FACT

1.  The July 1999 rating decision denied service connection 
for headaches and the September 1999 brief constitutes a 
timely notice of disagreement; a Supplemental Statement of 
the Case, including the issue of service connection for 
headaches, was issued in June 2000 and the only document that 
may be construed as a substantive appeal with regard to this 
issue is VA Form 646 received in November 2000.

2.  The medical evidence shows that for the period from the 
VA examination on October 2, 1995, to a private treatment 
record dated October 24, 1996, the veteran's hypertension was 
manifested by elevated diastolic pressure predominantly 120 
or more.

3.  Beginning on October 24, 1996, the veteran's 
hypertension, with hypertensive heart disease, has been 
manifested by elevated diastolic pressure predominantly less 
than 120, workload of five to seven METs (metabolic 
equivalents), left ventricular hypertrophy, and an ejection 
fraction of 50 percent.

4.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected hypertension with 
hypertensive heart disease.


CONCLUSIONS OF LAW

1.  The veteran's substantive appeal in regard to the July 
1999 rating decision that denied service connection for 
headaches was not timely filed.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. §§ 20.302(b), 20.305 (2000).

2.  For the period from October 2, 1995, through October 23, 
1996, the criteria for a 40 percent rating for hypertension 
with hypertensive heart disease have been met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 
4.104, Diagnostic Codes 7007, 7101 (1997); 38 C.F.R. § 4.104, 
Diagnostic Codes 7007, 7101 (2000).

3.  Beginning on October 24, 1996, the criteria for a rating 
in excess of 30 percent for hypertension with hypertensive 
heart disease have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.104, 
Diagnostic Codes 7007, 7101 (1997); 38 C.F.R. § 4.104, 
Diagnostic Codes 7007, 7101 (2000).

4.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected hypertension with 
hypertensive heart disease.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Headaches

In May 1999, a claim was filed for service connection for 
headaches, secondary to the service-connected hypertension.  
As noted above, the VCAA was enacted in November 2000 and 
modified the VA's duty to notify and assist appellants in the 
development of their claims.  In this case, in regard to the 
issue of entitlement to service connection for headaches, the 
Board finds that neither additional development nor 
additional notice to the veteran is required.  The veteran 
has not identified any additional, pertinent evidence that 
the RO has not obtained.  In addition, the RO notified the 
veteran of his appellate rights in regard to this issue in 
the Supplemental Statement of the Case dated in June 2000.  
In the cover letter to that document, the veteran was 
informed that if the Supplemental Statement of the Case 
contained an issue that had not been included in his 
Substantive Appeal, he had to respond within 60 days to 
perfect his appeal as to the new issue.  His response was not 
within that 60-day period.  

In a letter dated in February 2001, the Board informed the 
veteran that the timeliness of his substantive appeal in 
regard to the claim for service connection for headaches was 
at issue and provided him with the opportunity to submit 
evidence or additional argument on that matter.  In response, 
the veteran's representative submitted a memorandum to the 
Board in February 2001 which has been taken into 
consideration.

Filing a timely appeal requires several steps.  After the RO 
renders a determination, the claimant has one year from the 
date that decision was mailed to him or her to file a Notice 
of Disagreement.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination is presumed to be the same as the date of that 
letter.  38 C.F.R. § 20.302(a) (2000).  After the RO receives 
a Notice of Disagreement, it must issue to the claimant a 
Statement of the Case.  Thereafter, the claimant must submit 
a Substantive Appeal in a timely manner to perfect the 
appeal.  38 C.F.R. § 20.202 (2000).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction (RO) mails the 
Statement of the Case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the decision being appealed, whichever 
period ends later.  The date of mailing of the Statement of 
the Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 
20.302(b) (2000).  A response which is postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  However, in the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by the VA, excluding Saturday, Sunday and any legal holiday.  
38 C.F.R. § 20.305(a) (2000).

In this case, a claim for service connection for headaches, 
secondary to the service-connected hypertension, was filed in 
May 1999.  See statement from veteran's representative dated 
in May 1999.  In rating decision of July 1999, the RO denied 
the claim for service connection for headaches, secondary to 
service connected hypertension with hypertensive heart 
disease.  In September 1999, the veteran's representative 
submitted a brief in regard to the veteran's appeal and this 
document also contains a notice of disagreement as to the 
July 1999 denial of service connection for headaches.  A 
Supplemental Statement of the Case was issued in June 2000 
which included the issue of service connection for headaches.  
Although a VA Form 9 was not submitted, the Board finds that 
the VA Form 646, dated in November 2000, from the veteran's 
representative constitutes a substantive appeal as to the 
issue of service connection for headaches.  No other 
correspondence is of record which could be construed as an 
earlier substantive appeal.

Based on the above facts, the Board finds that the veteran's 
substantive appeal with regard to the issue of service 
connection for headaches was not filed in a timely manner.  
The veteran had the later of one year from the notice of the 
rating decision, or 60 days from the Supplemental Statement 
of the Case in which to file a substantive appeal.  The 
notice of the rating decision in which service connection for 
headaches was denied was sent to the veteran in July 1999.  
The Supplemental Statement of the Case was not sent to him 
until June 21, 2000.  Therefore, he had until August 21, 
2000, to submit a substantive appeal in regard to that issue.  
The substantive appeal was not received until November 2, 
2000.  Accordingly, the substantive appeal in regard to the 
claim for service connection for headaches was not filed in a 
timely manner, the July 1999 rating decision became final and 
the Board does not have jurisdiction to review that decision.

II.  Entitlement to an Increased Rating for Hypertension

A.  Factual Background

The veteran has indicated that his service-connected 
hypertension is more severe than 30 percent disabling.  The 
veteran submitted his claim for an increased rating for 
hypertension in March 1995.  Private medical records show 
that in June 1994 his blood pressure was 130/100.  The 
physician noted that it was strongly believed that the major 
component to the veteran's refractory hypertension was his 
noncompliance.  A treatment record dated in August 1994 shows 
that his blood pressure was 140/100 and he complained of some 
mild dyspnea.  His electrocardiogram was unchanged.  Another 
treatment record dated in November 1994 shows that his blood 
pressure was 130/90 and it was noted that his hypertension 
was better controlled.  A medical record dated later in 
November 1994 shows that his blood pressure was 156/116.  
Another record dated in March 1995 shows a blood pressure of 
150/100.

A VA examination for hypertension on October 2, 1995, 
included a chest x-ray which showed that the heart appeared 
to be slightly enlarged in comparison to an x-ray in 
September 1993.  No acute infiltrates were seen.  The 
examiner noted that the veteran was on four different blood 
pressure medications.  His blood pressure at the examination 
was 180/120, 171/125 sitting, 170/119 reclining, and 165/126 
standing.  The cardiac examination revealed distance heart 
sounds, regular rate without murmurs, rubs or gallops, point 
of maximal impulse (PMI) was not displaced, and the 
precordium was not hyperactive.  Examination of the 
extremities revealed no cyanosis, clubbing or edema.  The 
diagnosis was hypertension, poorly controlled with mild 
hypertensive cardiovascular disease.  The examination report 
further noted that the veteran's blood pressure was checked 
later in the day and was 164/122 sitting, 164/122 reclining 
and 172/130 standing.

Additional private medical records show that on October 24, 
1996, the veteran's blood pressure was 140/94.  In November 
1996 his blood pressure was 110/80.  In January 1997 it was 
150/98.

A VA examination report dated in August 1998 notes that the 
veteran was diagnosed with high blood pressure in 1971.  He 
had no history of a myocardial infarction or chest pain.  He 
was taking medication and following a low salt diet.  He had 
occasional dizziness on standing up.  There was no history of 
syncope.  He complained of headaches all the time.  There was 
no recent swelling in his legs.  His blood pressure was 
160/120, 150/110 sitting, 150/110 reclining, and 150/108 
standing.  The cardiac examination revealed regular rate 
without murmurs, rubs or gallops,  PMI was not displaced.  
The precordium was not hyperactive.  There was no peripheral 
edema.  A chest x-ray showed that the heart was not enlarged.  
There was no evidence of acute pulmonary infiltrates.  The 
mediastinum appeared to be unremarkable.  Pulmonary 
vascularity was within normal range.  The impression was a 
normal chest examination.  Along with the chest x-ray, an 
electrocardiogram and laboratory results were reviewed.  The 
diagnosis was hypertension with hypertensive heart disease (5 
to 7 METs).

A VA outpatient treatment record dated in September 1999 
shows that the veteran's blood pressure was 150/119.  It was 
noted that his hypertension was in poor control.

A VA examination report dated in December 1999 shows that the 
veteran was taking medication for high blood pressure.  The 
veteran reported that he had a blood pressure machine at home 
and the measurements ranged from 149-165/90-105.  The veteran 
reported that he followed a low salt diet.  He had not noted 
any peripheral swelling.  He had no history of a myocardial 
infarction or chest pain.  He complained of dizziness when he 
bent over, but had no syncope.  He also complained of dyspnea 
and could walk about two miles.  On examination, his blood 
pressure was 120/80, 120/82 sitting, 120/84 reclining, and 
116/82 standing.  The cardiac examination revealed a regular 
rate without murmurs, rubs or gallops.  The PMI was not 
displaced.  The precordium was not hyperactive.  There was no 
peripheral edema.  A chest x-ray revealed that the heart was 
not enlarged.  There was no evidence of acute pulmonary 
infiltrates.  The mediastinum appeared to be unremarkable.  
The pulmonary vascularity was within normal range.  The 
impression was a normal chest examination.  The 
echocardiogram report noted that the veteran had left 
ventricular hypertrophy and an ejection fraction of 50 
percent.  The pertinent diagnosis was hypertension with 
hypertensive cardiovascular disease (5 to 7 METs).  The 
examiner noted that the veteran's claims file had been 
reviewed.  It was further noted that the veteran's blood 
pressure was controlled on medications the day of the 
examination.

A March 2000 VA outpatient treatment record shows that the 
veteran's blood pressure was 128/96.

B.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the present case, however, the Board finds that the RO has 
satisfied the requirements set forth in the VCAA as to its 
duties to notify and assist the veteran in the development of 
his claim for an increased rating for hypertension with 
hypertensive heart disease.  After the veteran filed his 
claim in March 1995, the RO sent him a letter later that 
month requesting more information as to recent treatment of 
his claimed disability.  The RO sent another letter to the 
veteran in June 1995 requesting that he contact his doctors 
and have his latest treatment records sent to the RO.  The RO 
sent the veteran subsequent letters requesting additional 
evidence and informing the veteran of the evidence needed to 
support his claim.  The RO also provided the veteran with VA 
examinations in October 1995, August 1998, and December 1999 
to determine the current severity of his service-connected 
hypertension.  In addition, the RO contacted the private 
physicians identified by the veteran and requested the 
medical records.  See letter dated in July 1996 to Dr. T. E. 
and letter dated in November 1996 to Dr. W. G.  Further, the 
RO provided the veteran with the appropriate laws and 
regulations in a Statement of the Case mailed to him in 
January 1996, and Supplemental Statements of the Case mailed 
to him in August 1998, January 1999, and June 2000.

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities, which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2000).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
As such, the ratings take into account such factors as pain, 
discomfort, and weakness in the individual rating.  38 C.F.R. 
§§ 4.10, 4.59 (2000). Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  38 
C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (2000).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran 
with a service-connected facial injury sought an increased 
rating, the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2000).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected hypertension with 
hypertensive heart disease has been evaluated under 
Diagnostic Codes 7007 and 7101.  The regulations pertaining 
to the evaluation of diseases affecting the cardiovascular 
system were revised, effective January 12, 1998, during the 
pendency of this appeal.  The Court has held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Under the former criteria, a 30 percent rating was assigned 
for hypertensive heart disease with definite enlargement of 
the heart, sustained diastolic hypertension of 100 or more, 
and moderate dyspnea on exertion.  A 60 percent rating was 
assigned where there was marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat beyond the 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, and more than light manual labor 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7007 (1997).

Effective January 12, 1998, a 30 percent rating is assigned 
for hypertensive heart disease where there is a workload of 
greater than five METs but not greater than seven METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
rating is assigned where there has been more than one episode 
of acute congestive heart failure in the past year, or; 
workload of greater than three METs but not greater than five 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic 
Code 7007 (2000).

Under the former criteria, a 20 percent evaluation was 
assigned where the diastolic pressure was predominantly 110 
or more with definite symptoms.  A 40 percent rating was 
assigned where the diastolic pressure was predominantly 120 
or more and there were moderately severe symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).

Effective January 12, 1998, the rating schedule provides for 
a 20 percent rating where the diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent rating is assigned 
where the diastolic pressure is predominantly 120 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).

The evidence of record shows that the veteran has had 
hypertension for many years and has been taking medications 
for that disorder.  His blood pressure readings have 
fluctuated in the past years, appearing at times to be 
controlled by medication and at other times uncontrolled.  
The VA examination on October 2, 1995, showed high blood 
pressure readings, with the diastolic level ranging from 120 
to 130.  The examiner noted that the veteran had poorly 
controlled hypertension with mild hypertensive cardiovascular 
disease.  Private medical records demonstrate that the 
veteran's blood pressure became better controlled as of 
October 24, 1996, when his blood pressure reading was 140/94.  
Pursuant to the current provisions of Diagnostic Code 7101, 
where diastolic pressure is predominantly 120 or more, a 40 
percent rating is warranted.  Accordingly, the evidence shows 
that the criteria for a 40 percent evaluation have been met 
for the period from October 2, 1995, through October 24, 
1996. 

A rating in excess of 40 percent is not warranted for the 
period from October 2, 1995, through October 23, 1996, under 
either Diagnostic Code 7007 or 7101, pursuant to either the 
former or amended criteria.  The evidence shows that the 
veteran did not have marked enlargement of the heart, and the 
apex beat was not beyond the midclavicular line.  See 
38 C.F.R. § 4.104, Diagnostic Code 7007 (1997).  In addition, 
the evidence shows that the veteran did not have acute 
congestive heart failure or workload of three to five METs, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 
7007 (2000).  The evidence does not show that the veteran had 
diastolic pressure predominantly 130 or more.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).

The evidence of record does not support a rating in excess of 
30 percent beginning on October 24, 1996.  Blood pressure 
readings since October 24, 1996, demonstrate diastolic 
readings less than 120, with only one exception.  At the VA 
examination in August 1998, one blood pressure reading was 
noted as 160/120.  However, the other blood pressure readings 
at that time were 150/110 sitting, 150/110 reclining, and 
150/108 standing.  A diastolic pressure level noted in a 
September 1999 VA outpatient treatment record was 119 and the 
diastolic pressure level in March 2000 was 96.  Accordingly, 
the diastolic blood pressure readings have been predominantly 
less than 120.  Under Diagnostic Code 7101, a rating in 
excess of 20 percent is not warranted beginning on October 
24, 1996.

The evidence further shows that since October 24, 1996, a 
rating in excess of 30 percent is not warranted under 
Diagnostic Code 7007.  The evidence does not show marked 
enlargement of the heart or the apex beat beyond the 
midclavicular line.  See 38 C.F.R. § 4.104, Diagnostic Code 
7007 (1997).  In addition, the evidence since October 24, 
1996, does not show that the veteran has had more than one 
episode of acute congestive heart failure in the past year, 
workload of greater than three METs but not greater than five 
METs, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2000).

Pursuant to the above noted reasons and bases, the Board 
finds that a 40 percent rating for hypertension with 
hypertensive heart disease is warranted for the period from 
October 2, 1995, through October 23, 1996, pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).  Thereafter, 
however, only a 30 percent rating is warranted for that 
disability.

III.  Entitlement to a Total Rating Based on Individual 
Unemployability

The veteran is seeking a total rating based on individual 
unemployability due to his service-connected disability which 
consists of hypertension with hypertensive heart disease, 
currently evaluated as 30 percent disabling.  He has 
indicated that he is unable to work as a result of this 
disability.

A.  Factual Background

In rating decision of March 1973, service connection was 
granted for arterial hypertension and a 10 percent rating was 
assigned from January 1973.  Service connection for other 
disabilities was denied.  In rating decision of November 
1993, a 20 percent rating was assigned for arterial 
hypertension, effective from September 1993.  In rating 
decision of August 1998, a 30 percent rating was assigned for 
hypertension with hypertensive heart disease, effective from 
March 22, 1995.  The veteran has no other service-connected 
disabilities.

On VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, dated in August 1998, 
the veteran noted that he last worked full-time in March 
1993.  He further noted that the date he became too disabled 
to work was in September 1996.

In August 1998, the veteran's former employer provided 
information as to his employment history.  See VA Form 21-
4192.  The veteran had been employed with that company in 
February 1974 and he retired in September 1996.  The work he 
performed was as a LFT cutter operator.  The veteran's former 
employer noted that he last worked in January 1993.

The evidence indicates that in January 1999, the RO received 
a Statement of Employee's Physician, dated in May 1996.  The 
veteran's private physician noted that the diagnoses were 
hypertensive cardiovascular disease, left ventricle 
dysfunction, and morbid obesity.  It was further noted that 
the cause of the disability was heart dysfunction.  The 
veteran also had uncontrolled hypertension.  The physician 
indicated that the veteran was unable to engage in any 
occupation or employment for wage or profit.  He had treated 
the veteran since March 1993 and indicated that the veteran 
had been continuously disabled since that time.  The 
physician further indicated that the veteran was never 
expected to be able to resume any kind of gainful employment.

The VA cardiology examination report dated in December 1999 
notes that the veteran was currently on medication for high 
blood pressure.  His blood pressure measurements at home had 
been in the range of 149-165/90-105.  It was reported that 
the veteran was following a low salt diet.  There was no 
history of a myocardial infarction or chest pain.  The 
veteran complained of dizziness if he bent over and had no 
complaints of syncope.  He also complained of dyspnea and 
could walk approximately two miles.  He also complained of 
headaches two to three times a week.  He also reported having 
bad sinus problems.  The examination revealed blood pressure 
readings with systolic levels of 116 and 120, and diastolic 
levels ranging between 80 and 84.  An echocardiogram report 
showed left ventricular hypertrophy and an ejection fraction 
of 50 percent.  However, the cardiac examination revealed 
regular rate without murmurs, rubs or gallops.  The point of 
maximal impulse was not displaced.  The precordium was not 
hyperactive.  There was no peripheral edema.  The diagnoses 
were hypertension with hypertensive cardiovascular disease 
(5-7 Mets) and muscle contraction headaches.  The examiner 
noted that the veteran's claims file had been reviewed.  The 
veteran's blood pressure was controlled on medications at the 
time of the examination.  The examiner further provided a 
medical opinion that the veteran was not unemployable because 
of his hypertension.  The examiner noted that the veteran had 
been medically discharged from his previous job because of 
high blood pressure and being around machinery.

The Board notes that the examiners of the prior VA 
examinations did not provide any medical opinions in regard 
to the veteran's employability.

B.  Analysis

Initially, the Board notes that although the VCAA was enacted 
and the law was changed during the pendency of this appeal, 
the Board finds that neither additional development nor 
additional notice to the veteran is required in regard to the 
issue of entitlement to a total disability rating based on 
individual unemployability.  The veteran has not identified 
any additional, pertinent evidence that the RO has not 
obtained.  In addition, the RO notified the veteran of the 
applicable law and regulations in regard to this issue in the 
Supplemental Statements of the Case dated in August 1998 and 
January 1999.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A claim for a 
total disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity. The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board notes that it is undisputed that the veteran has 
not worked in a number of years.  The question before the 
Board is whether his service-connected disability, standing 
alone, is sufficiently severe to produce unemployability in 
light of his education and work experience.  See Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

The veteran currently has only one service-connected 
disability, that is, hypertension with hypertensive heart 
disease.  In light of the level of severity of the veteran's 
service connected disability, the minimum percentage 
requirements for individual unemployability under 38 C.F.R. § 
4.16(a) are not satisfied.  The question remains, however, 
whether the service-connected disability renders him unable 
to obtain and retain substantially gainful employment.

The evidence shows that the veteran has a history of 
hypertension with periods where it has been controlled on 
medication and periods where it has been uncontrolled.  
Private and VA medical records show that he has received 
treatment and monitoring of this disability since the 1970s.  
However, there is no evidence that he has needed 
hospitalization for this disability.  

There are conflicting medical opinions as to whether the 
veteran is unemployable due to his service-connected 
hypertension with hypertensive heart disease.  The evidence 
shows that the veteran retired from his former employment as 
a LFT cutter operator due to disability.  The May 1996 
statement from the veteran's private physician notes that he 
was unable to engage in any occupation or employment for wage 
or profit and that he was never expected to be able to resume 
any kind of gainful employment.  However, the treatment 
records from that private physician are negative for any 
evidence that the veteran was advised not to work or that his 
hypertension and hypertensive heart disease prevented him 
from being employable.  

The VA physician who conducted the December 1999 cardiology 
examination provided an opinion that the veteran was not 
unemployable because of his hypertension.  It was noted that 
the veteran's claims file had been reviewed and apparently 
that evidence was considered in rendering such a medical 
opinion.  The VA examiner also indicated that the veteran's 
medical discharge from his previous job was due in part to 
the fact that he worked around machinery.

The Board finds that the evidence indicates that the veteran 
may not be employable in operating machinery due to his 
service-connected hypertension, as evidenced by the fact that 
he received a disability retirement from his former job.  
However, the veteran indicated on his application form for 
individual unemployability that he had two years of college.  
In light of the level of the veteran's education, the Board 
finds that the evidence does not support a finding that his 
service-connected hypertension prevents him from all forms of 
employment.  

In summary, the Board finds that the more probative evidence 
of record does not support entitlement to a total disability 
rating based on individual unemployability.  The veteran has 
only one service-connected disability evaluated as 30 percent 
disabling.  Accordingly, the percentage requirements for a 
total disability rating for compensation based on 
unemployability have not been met.  See 38 C.F.R. § 4.16(a).  
In addition, the Board finds that the evidence does not show 
that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of the service-
connected hypertension with hypertensive heart disease.


ORDER

Based on the fact that the RO did not receive a timely filed 
Substantive Appeal with regard to the denial of service 
connection for headaches rendered in the July 1999 rating 
decision, the claim is denied.

An increased evaluation of 40 percent for hypertension with 
hypertensive heart disease is granted for the period from 
October 2, 1995, through October 23, 1996, subject to the law 
and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for hypertension with 
hypertensive heart disease for the period beginning October 
24, 1996, is denied.

A total disability rating based upon individual 
unemployability is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



